internal_revenue_service number release date index number --------------------------------- ------------------------------- ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-108705-10 date june re --------------------------------------------------- legend settlor --------------------------- son -------------------------- son ------------------------- daughter ------------------ daughter ----------------------------- grandchild ------------------------ grandchild ----------------------- grandchild ---------------------- grandchild ------------------ grandchild ----------------- grandchild ----------------- grandchild --------------------- grandchild ------------------------- grandchild ------------------------- a --------------------- b ----------------------------- trust ---------------------------------------------------------------------------------- trust a -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- plr-108705-10 trust b -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- trust c ----------------------------------------------------------------------------------- trust d ------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- trustee --------------------- date ---------------------- date ----------------------- state ------ statute --------------------------------------------------------------- statute --------------------------------------------------------------- statute --------------------------------------------------------------- dear ------------- this responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings on the gift estate and generation-skipping_transfer gst tax consequences resulting from the proposed modifications to a_trust you represent the facts to be as follows on date settlor created an irrevocable_trust trust date is prior to date settlor is now deceased trust is governed by the laws of state and trustee an individual is currently serving as trustee sec_1 of trust provides that trust is to be divided into four equal trusts one for each of settlor’s children trust a for son trust b for son trust c for daughter and trust d for daughter separate trusts sec_2 of trust provides that the net_income of each separate trust shall be distributed to or applied for the beneficiary thereof at least quarterly during that beneficiary’s lifetime sec_2 provides that the corporate trustee if any may in its sole discretion pay over to or apply for the beneficiary of each separate trust so much of the principal of such beneficiary’s trust as the trustee deems necessary for the education support maintenance or health of the beneficiary in the standard of living to which the beneficiary is accustomed as of date but in determining need the corporate trustee shall take into consideration such beneficiary’s other sources of funds under sec_2 of trust each beneficiary has a testamentary special_power_of_appointment with respect to his or her separate trust in default of an exercise of the power such beneficiary’s separate trust is to be distributed in the following order a to such beneficiary’s then living issue per stirpes b but if none to settlor’s then living issue per stirpes c but if none among the then living issue of a and b in equal shares per stirpes plr-108705-10 son has three children grandchild grandchild and grandchild son has two children grandchild and grandchild daughter has two children grandchild and grandchild daughter has two children grandchild and grandchild you represent that each separate trust consists almost exclusively of only concentrated positions of a single issue of non-voting common_stock of a privately held corporation and that the administration of such trusts by a corporate trustee confronted with both the fiduciary investment diversification considerations associated therewith and compliance with federal regulations imposed on a corporate trustee would be burdensome to the corporate trustee and costly to trust and each separate trust statute authorizes a settlor if living all beneficiaries the currently serving trustee and any creditors whose interests may be affected to by written instrument enter into an agreement with respect to any matter concerning the construction of administration of or distributions under the terms of a_trust pursuant to statute the parties have executed an agreement agreement dated date to modify trust as follows the second paragraph of sec_5 of trust and each separate trust thereunder is modified as follows at any time during the continuance of a separate trust the then current beneficiary of such separate trust or a majority of all the then current beneficiaries thereof who have reached the age of twenty-one years if such separate trust has more than one then current beneficiary may remove or cause the removal of any corporate trustee or individual successor trustee as trustee under such separate trust upon such removal or in the event of the resignation of the trustee corporate trustee or individual successor trustee of a separate trust the then current beneficiary of such separate trust or a majority of all the then current beneficiaries thereof who have reached the age of twenty-one years if such separate trust has more than one then current beneficiary may designate at their own discretion another corporate trustee and or individual successor trustee s to serve as successor trustee s of such separate trust hereunder in addition sec_2 of trust and each separate trust thereunder is modified as follows b any corporate trustee or individual successor trustee may in its sole discretion pay over to or apply for a beneficiary so much of the principal of such beneficiary’s separate trust as the trustee deems plr-108705-10 necessary for the education support maintenance or health of such beneficiary in the standard of living to which such beneficiary was accustomed at the date of this agreement but in determining need the corporate trustee or individual successor trustee as the case may be shall take into consideration such beneficiary’s other sources of funds agreement is expressly contingent upon receiving a favorable letter_ruling from the internal_revenue_service you represent that there have been no additions to trust since date you request the following rulings agreement will not result in the making of a gift_for federal gift_tax purposes by any beneficiary of any separate trust established under trust agreement will not result in the inclusion of the value of any trust assets in the estate of any beneficiary of any separate trust established under trust for federal estate_tax purposes agreement will not cause trust or any separate trust established thereunder or any distributions from trust or any separate trust established thereunder to be subject_to gst tax gift_tax issue - ruling no sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him or her no power to change its disposition whether for his or her own benefit or for the benefit of another the gift is complete but if upon a transfer a donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the fact in the particular case sec_25_2511-1 provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax plr-108705-10 agreement modifies trust to permit the designation of individual successor trustees as well as corporate successor trustees agreement further modifies trust to grant an individual successor trustee or individual successor co-trustees the same discretionary authority as the corporate trustee to make principal distributions for the education support maintenance or health of the beneficiary these modifications are administrative in nature and do not affect the interests of the beneficiaries the beneficiaries of trust and each separate trust have the same interests before and after the modification accordingly based on the facts submitted and representations made we conclude that agreement will not cause any beneficiary of any separate trust established under trust to make a taxable gift_for purposes of the federal gift_tax under sec_2501 estate_tax issue - ruling no sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three-year period ending on the date of decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate and full plr-108705-10 consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death sec_20_2038-1 of the estate_tax regulations provides that sec_2038 does not apply if the decedent’s retained power could be exercised only with the consent of all parties having an interest in the property and the power adds nothing to the rights of the parties under local law sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent possessed a general_power_of_appointment at the time of death sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent relating to the health education support or maintenance of the decedent shall not be considered a general_power_of_appointment sec_20_2041-1 provides in part that if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no interest therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_20_2041-1 provides in part that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and and ii certain powers limited by an ascertainable_standard to the extent provided in sec_20_2041-1 a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors plr-108705-10 sec_20_2041-1 provides that a power to consume invade appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder's support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2514 provides for a similar definition of a general_power_of_appointment for gift_tax purposes and sec_25_2514-1 contains provisions similar to sec_20_2041-1 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power statute provides that the judicial standard of review for discretionary trusts is that the trustee shall exercise a discretionary power reasonably in good_faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries except that with respect to distribution decisions a reasonableness standard shall not be applied to the exercise of discretion by the trustee of a wholly discretionary_trust a person other than a settlor who is a beneficiary and trustee of a_trust that confers on the trustee a power to make discretionary distributions to or for the trustee’s personal benefit may exercise the power only in accordance with an ascertainable_standard statute provides that ascertainable_standard means a standard relating to an individual’s health education support or maintenance within the meaning of sec_2041 or sec_2514 in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed modifications to trust do not change the beneficial interests of the beneficiaries thus the proposed modifications do not constitute a transfer by any beneficiary within the meaning of sec_2035 through further under the facts presented the power of a trustee to distribute principal from a_trust is limited plr-108705-10 by an ascertainable_standard relating to health maintenance support and education under the terms of the trust instrument and state law accordingly pursuant to sec_20_2041-1 and sec_25_2514-1 a successor trustee will not possess a general_power_of_appointment that will cause the corpus of trust to be included in a beneficiary’s gross_estate under sec_2041 see revrul_78_398 1978_2_cb_237 we therefore conclude that the proposed modifications to trust will not cause any portion of the assets of trust to be includible in the gross_estate of any beneficiary of trust or any separate trust established under trust except to the extent of property that is distributed to such person and remains in his or her estate at the date of his or her death generation-skipping_transfer_tax issue -- ruling no sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 act and sec_26_2601-1 provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer plr-108705-10 in the present case trust is exempt from the gst tax because trust was irrevocable on date you represented that no additions actual or constructive have been made to trust after that date accordingly pursuant to b a of the act and sec_26_2601-1 trust and the separate trusts created under trust are not subject_to the gst tax you represent that the proposed modifications are authorized under state law based on the facts and representations we conclude that the proposed modifications will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modifications or extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust therefore the proposed modifications will not cause trust or any separate trust created under trust to be subject_to the provisions of chapter except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations the rulings in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours ____________________________________ leslie h finlow acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries plr-108705-10 enclosure copy for sec_6110 purposes
